DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IA, claims 1-3, 5-10, 12-20 in the reply filed on 6/8/22 is acknowledged.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IB, there being no allowable generic or linking claim. Election was made without traverse.
An OA on the merits of claims 1-3, 5-10, 12-20 as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims clearly directed to “a component supply device” (see preamble of the claims, line 1), claims also recite “a tape including a 5storage configured to store a component and a cover tape configured to cover an upper side of the storage” which is/are not parts of the device.  
"configured to” (claim 1, lines 3, 4, 6) appears to be functional limitation is not a positive limitation but only requires the ability to so perform. 
Whether “an opener” (claim 1, line 6) is part of the “component supply device” or part of the tape associated therefrom, since there is no interconnection between this and the rest of the structure of the claimed “component supply device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Higuchi et al (9415968).
Higuchi et a discloses the claimed component supply device comprising: 
a tape feeder 10 configured to feed a tape 200 including a 5storage configured to store a component and a cover tape 206 configured to cover an upper side of the storage (see Figs. 1-3); and 
a press 14/32/40/ including a columnar protrusion configured to press an upper surface of a portion of the cover tape 200/206 that covers the storage202 (see Figs. 1, 4).
	an opener 12b (supply port opener) configured to release covering with the cover tape and open the upper side of the storage (see Fig. 1 or Fig. 3);
	


    PNG
    media_image1.png
    574
    849
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    541
    929
    media_image2.png
    Greyscale

	wherein the press is arranged upstream of the opener in a direction (see arrow A -[Wingdings font/0xE0])  in which the tape is fed (see Fig. 3).   Thus, the above limitations are met by the Higuchi et.
Note: it has been held that the recitation that an element is "configured to” (claim 1, lines 3, 4, 6) perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.

As applied to claims 5-6, Applicants refer to Fig. 3 of the applied above depicts Q1 as component extraction position and 14/40 as a roller that contact the tape and that as set forth in claim 6.
As applied to claims 7-9, refers to Fig. 1 which depicts 14 having protrusions and that as set forth in claim 7.
As applied to claim 10, refers to 38/64/66/68 (see Fig. 3 of the Higuchi et al) for the teaching of urging member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et 
As applied to claim 2-3 regarding the “wherein the columnar protrusion has a first size in a first direction in which the tape is fed and a second size in a second direction, which is orthogonal to the first direction and is horizontal, the first size being smaller than a first corresponding size of the storage in a first corresponding direction that corresponds to the first direction, and the second size being smaller than a second corresponding size of the storage in a second corresponding direction that corresponds to the second direction” regarding to the size configurations, it would have been an obvious matter of design choice to make or form a particular size of the columnar protrusion as set forth in the claim 2-3 above,  since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claims 12-21 apparently are also met as similar to that as discussed previous in claims 5-10 and therefore is not repeated that this claims 12-21 is held to have obvious in view of modified Higuchi et al (refer to Figs. 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt